DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 10, 12 – 14 and 16 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Germain et al., (US 2014/0351183 A1) (hereinafter “Germain”).

	Germain discloses;
Regarding claim 1, a method [i.e., a method for predicting operational outcomes of a drilling operation (See abstract)] comprising: 
receiving a digital well plan [i.e., gathering context data regarding offset wells, wherein the context data relate to a drilling operation that is not measured by physical sensors associated with a drilling operation (para 0018)]; 
issuing drilling instructions for drilling a well based at least in part on the digital well plan [i.e., an operation performed using the context data that comprise years of drilling crew experience, type of drill bit used, drilling fluid type, daily cost of lease equipment, and physical characteristics of an underground formation (para 0018)]; 
comparing acquired information associated with drilling of the well with well plan information of the digital well plan [i.e., placing sensor data regarding the offset wells and the context data into a data store, and identifying a correlation between data in the data store and an operational outcome in a drilling operation (para 0152) and (see figure 12)]; and 
outputting results based at least in part on the comparing of the acquired information with the well plan information [i.e., creating a reduced data set by the identification, creating a model based on the reduced data set, and predicting the operational outcome based on the model (para 0152), (see figure 12)].
Regarding claim 2, the method of claim 1 wherein the comparing comprises determining a difference between the acquired information and the well plan information [i.e., identifying the correlation between the data in the data store and the operational outcome in the drilling operation (para 0056)].
Regarding claim 3, the method of claim 2 wherein the comparing comprises inputting the difference to a trained machine model that generates results, wherein the results comprise at least one outcome associated with the difference [i.e., creating a training data set based on the correlation, and training a machine learning algorithm using the training data set (para 0163)].
Regarding claim 4, the method of claim 2 wherein the comparing comprises performing a search of a database utilizing the difference as a query wherein the search generates results, wherein the results comprise at least one outcome associated with the difference [i.e., gathering various data types into the data store enables the ability to query across the entire data set held in the data store, and the operational outcome is predicted based on the model, wherein the model is created based on the data set (para 0066)].
Regarding claim 5, the method of claim 2 comprising identifying the difference as being associated with a positive outcome and/or a negative outcome [i.e., identifying the correlation between the data in the data store and the operational outcome in the drilling operation, creating the reduced data set by the identification, creating the model based on the reduced data set, and predicting the operation outcome based on the model (0018) and 0152)].
claim 6, the method of claim 2 comprising analyzing the difference to determine at least one factor of the digital well plan as being at least in part an underlying cause of the difference [i.e., identifying the correlation between the data in the data store and the operational outcome in the drilling operation, creating the reduced data set by the identification, creating the model based on the reduced data set, and predicting the operation outcome based on the model (0018) and 0152)]. 
Regarding claim 7, the method of claim 2 wherein the difference comprises a difference in a rate of penetration of the drilling or a difference in a dogleg of a wellbore of the well [i.e., the predicted operational outcome comprises rate of penetration of drilling (para 0025)].
Regarding claim 8, the method of claim 2 comprising analyzing the difference to identify at least one factor specified in the digital well plan as being associated with the difference, optionally wherein the at least one factor comprises at least one of an equipment factor, an operational factor and a formation factor [i.e., identifying the correlation between the data in the data store and the operational outcome in the drilling operation, creating the reduced data set by the identification, creating the model based on the reduced data set, and predicting the operation outcome based on the model (0018) and 0152)].
Regarding claim 9, the method of claim 1 wherein the outputting comprises storing the results to a database [i.e.,. the operational outcome exists within one or more multidimensional data structures, wherein the data store 204 contains the data structures (pare 0093)].
Regarding claim 10, the method of claim 1 comprising generating the digital well plan [i.e., gathering context data regarding offset wells, wherein the context data relate to a drilling operation that is not measured by physical sensors associated with a drilling operation (para 0018)].
Regarding claim 12, the method of claim 1 comprising revising the digital well plan, wherein the revising comprises revising the digital well plan based at least in part on at least a portion of the results [i.e., changing a planned drilling parameter based on predicting the operational outcome (claim 5)].
Regarding claim 13, the method of claim 1 wherein the digital well plan comprises at least one member selected from a group consisting of a trajectory factor, a bottom hole assembly factor, and an operational factor [i.e., the context data comprises years of drilling crew experience, type 
Regarding claim 14, a system [i.e., see figure 11] comprising: 
one or more processors [i.e., (see figure 11)]; 
memory operatively coupled to the one or more processors [i.e., (see figure 11)]; and 
processor-executable instructions stored in the memory and executable by at least one of the one or more processors to instruct the system to [i.e., (see figure 11)]: 
receive a digital well plan [i.e., gathering context data regarding offset wells, wherein the context data relate to a drilling operation that is not measured by physical sensors associated with a drilling operation (para 0018)]; 
issue drilling instructions for drilling a well based at least in part on the digital well plan [i.e., an operation performed using the context data that comprise years of drilling crew experience, type of drill bit used, drilling fluid type, daily cost of lease equipment, and physical characteristics of an underground formation (para 0018)]; 
compare acquired information associated with drilling of the well with well plan information of the digital well plan [i.e., placing sensor data regarding the offset wells and the context data into a data store, and identifying a correlation between data in the data store and an operational outcome in a drilling operation (para 0152) and (see figure 12)]; and 
output results based at least in part on the comparing of the acquired information with the well plan information [i.e., creating a reduced data set by the identification, creating a model based on the reduced data set, and predicting the operational outcome based on the model (para 0152), (see figure 12)].
Regarding claim 16, the system of claim 14, wherein the comparing comprises determining a difference between the acquired information and the well plan information [i.e., identifying the correlation between the data in the data store and the operational outcome in the drilling operation (para 0056)]
Regarding claim 17, the system of claim 16, wherein the comparing comprises determining a difference between the acquired information and the well plan information [i.e., identifying the 
Regarding claim 18, the system of claim 16 wherein the comparing comprises inputting the difference to a trained machine model that generates results, wherein the results comprise at least one outcome associated with the difference [i.e., creating a training data set based on the correlation, and training a machine learning algorithm using the training data set (para 0163)].
Regarding claim 19, the system of claim 16 wherein the comparing comprises performing a search of a database utilizing the difference as a query wherein the search generates results, wherein the results comprise at least one outcome associated with the difference [i.e., gathering various data types into the data store enables the ability to query across the entire data set held in the data store, and the operational outcome is predicted based on the model, wherein the model is created based on the data set (para 0066)].

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art of record, Germain (US 2014/0351183 A1) failed to disclose the method of claim 10 wherein the generating the digital well plan comprises receiving information for the well, selecting one or more offset wells, accessing comparison results for the one or more offset wells, and generating the digital well plan based at least in part on at least a portion of the comparison results for the one or more offset wells.
Instead, Germain discloses gathering sensor data regarding offset wells and context data regarding the offset wells, and placing the sensor data and context data into a data store; creating a reduced data set by identifying a correlation between data in the data store and an operational outcome in a drilling operation; creating a model based on the reduced data set; and predicting the operational outcome based on the model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194